DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, 18, 19, 21, and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (6,174,318) in view of Mercereau et al. (2003/0109889) and further in view of Barbagli et al. (2011/0015483).
Bates discloses (see entire document) a basket apparatus for removing an object from within a patient, the apparatus comprising: a plurality of pull wires (28, 22), each pull wire physically coupled to a different actuator (44) configured to individually actuate one of the pull wires (Fig. 1a-4d and Col. 4 Lines 35-41); an outer shaft (14) comprising a plurality of channels 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Bates discloses all the limitations discussed above, however Bates is silent on the actuator being a capstan.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Bates in view of Mercereau disclose all the limitations discussed above, however Bates in view of Mercereau are silent with regards to the capstans being robotically actuated.
Barbagli discloses a robotically actuated catheter which during a stone retrieval device where a basket device is inserted as seen in Fig. 6h-j. Barbagli further discloses that the manual devices can be converted to robotically actuated as seen in Fig. 12a-c and [0049].
Barbagli further discloses a tool base (306, 77) including the plurality of robotically actuated capstans, the tool base being adapted to removably and operatively couple with a robotic manipulator to enable robotic actuation of the plurality of robotically actuated capstans (Fig. 12a-c and [0049]). It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

  It would have been obvious to one of ordinary skill in the art to modify the device of Bates in view of Mercereau  from a manual device to a robatically actuated device in view of Barbaglu, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
  In addition, it would have been obvious to one of ordinary skill in the art to modify the device of Bates in view of Mercereau  from a manual device to a robatically actuated device in view of Barbaglu, in order to have a highly controllable yet minimally sized system to facilitate imaging, diagnosis, and treatment of tissues ([0002]).
Furthemore, The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04 III).
Claims 1-3, 5-8, 11, 12, 14, 18, 19, 21, and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsugi (4,198,960) in view of Mercereau et al. (2003/0109889) and further in view of Barbagli et al. (2011/0015483)..
Utsugi discloses (see entire document) a basket apparatus for removing an object from within a patient, the apparatus comprising: a plurality of pull wires (33), each pull wire physically coupled to a different actuator (Fig. 4-7 and Col. 3 Line 20-Col. 5 Line 32) configured to individually actuate one of the pull wires (Fig. 4-7 and Col. 3 Line 20-Col. 5 Line 32); an outer shaft (30, 31) comprising a plurality of channels (32a-l) through which the pull wires traverse (Fig. 4-7 and Col. 3 Line 20-Col. 5 Line 32); and a basket (Fig. 7) formed from the pull wires (Fig. 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior 
Utsugi discloses all the limitations discussed above, however Utsugi is silent on the actuator being a capstan.
Mercereau discloses another well-known basket apparatus where the pull wires are either attached to a capstan (Fig. 1-36) or to a slider actuator (Fig. 37-46). Thus, Mercereau discloses that the actuator can be a slider or a capstan and that they are well known equivalents in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the actuator of Utsugi to use a capstan instead of a slider, as taught by Mercereau, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Utsugi in view of Mercereau disclose all the limitations discussed above, however Utsugi in view of Mercereau are silent with regards to the capstans being robotically actuated.
Barbagli discloses a robotically actuated catheter which during a stone retrieval device where a basket device is inserted as seen in Fig. 6h-j. Barbagli further discloses that the manual devices can be converted to robotically actuated as seen in Fig. 12a-c and [0049].
Barbagli further discloses a tool base (306, 77) including the plurality of robotically actuated capstans, the tool base being adapted to removably and operatively couple with a 
  It would have been obvious to one of ordinary skill in the art to modify the device of Utsugi in view of Mercereau from a manual device to a robatically actuated device in view of Barbaglu, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
  In addition, it would have been obvious to one of ordinary skill in the art to modify the device of Utsugi in view of Mercereau  from a manual device to a robatically actuated device in view of Barbaglu, in order to have a highly controllable yet minimally sized system to facilitate imaging, diagnosis, and treatment of tissues ([0002]).
Furthemore, The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04 III).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (6,174,318) in view of Mercereau et al. (2003/0109889) and Barbagli et al. (2011/0015483) and further in view of Tsuruta (7,282,055).
Bates teaches all the limitations discussed above, however Bates is silent with regards to the lateral slots as claimed in claims 9 and 10.

It would have been obvious to one of ordinary skill in the art to modify the outer shaft of Bates to have slots, as taught by Tsuruta, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Furthermore, one of ordinary skill in the art would have found it obvious to modify the shapes of the outer shaft since it has been held that changing the shape of a working part involves only routine skill in the art.  In re Dailey; 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the outer shaft of Bates to have slots, as taught by Tsuruta, in order to enhance and facilitate the assembly of the basket (Col. 6 Lines 50-52) by enabling wires to be easily mounted at a predetermined position and in a predetermined direction (Col. 8 Lines 44-47).
Response to Arguments
Applicant’s arguments filed 3/18/21 with respect to the prior art rejection have been considered but are moot in view of the new grounds of rejection.
Applicant argues that Bates in view of Mercereau does not disclose a robotically actuated capstans. The examiner disagrees in view of the new grounds of rejection, where Barbagli is used to teach the used of robotics to actuate a manual device as seen in the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/
Primary Examiner, Art Unit 3731